STATE OF WEST VIRGINIA
                               SUPREME COURT OF APPEALS

    Edwin E. Staats, Petitioner Below,
    Petitioner                                                                             FILED
                                                                                       October 20, 2015 
    vs) No. 15-0227 (Kanawha County 14-AA-69)                                         RORY L. PERRY II, CLERK
                                                                                    SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA 
    Jackson County Board of Education,
    Respondent Below, Respondent


                                  MEMORANDUM DECISION
            Petitioner Edwin E. Staats, by counsel John Everett Roush, appeals the Circuit Court of
    Kanawha County’s February 9, 2015, order affirming the West Virginia Public Employee
    Grievance Board’s (“Grievance Board”) June 13, 2014, order denying his grievance. Respondent
    Jackson County Board of Education, by counsel Howard E. Seufer Jr. and Joshua A. Cottle, filed
    a response. Petitioner filed a reply. On appeal, petitioner alleges that the administrative law judge
    erred in finding that the time he spent between dropping students off and picking them up from
    the local vocational school did not count as hours worked.

            This Court has considered the parties’ briefs and the record on appeal. The facts and legal
    arguments are adequately presented, and the decisional process would not be significantly aided
    by oral argument. Upon consideration of the standard of review, the briefs, and the record
    presented, the Court finds no substantial question of law and no prejudicial error. For these
    reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
    of the Rules of Appellate Procedure.

            Petitioner is employed as a school bus operator by respondent. In addition to his regular
    duties as a school bus operator, respondent also employed petitioner to provide transportation for
    students from the county’s two high schools to the vocational school for a morning session. Per
    respondent’s policies, the bus must remain at the vocational school until the students are to return
    several hours later. Petitioner is free to leave the vocational school, but it is located in a remote
    area, and petitioner alleged he has no practical way of leaving the vocational school’s premises.
    Prior to March 7, 2013, petitioner and other bus operators who transported students to the
    vocational school would take one bus into town to run errands and return in time to pick up the
    students. However, in a memorandum dated March 7, 2013, the Assistant Superintendent for
    respondent stated that this violated applicable policies and that the bus operators were to remain
    at the vocational school during the time between transporting students. By memorandum dated
    April 10, 2013, the Assistant Superintendent clarified that his earlier memorandum, stating that
    only the buses had to remain on the vocational school’s premises. According to the Assistant
    Superintendent, the bus operators were free to leave the premises while waiting to transport the
    students from the vocational center.


                                                         1 
            
 
        In March of 2013, petitioner filed a grievance against respondent seeking to have the time
he spent waiting between trips to and from the local vocational center counted as hours worked.
Following a Level One conference, the Superintendent for respondent granted, in part, and
denied, in part, petitioner’s grievance by letter dated April 29, 2013. The grievance was granted,
in part, for the period of March 7, 2013, through April 13, 2013, based upon the fact that bus
operators were required to stay on the premises during this time period.

       On August 8, 2013, a Level Two mediation was held, which ultimately proved
unsuccessful. Petitioner filed for a Level Three grievance shortly thereafter. The Level Three
hearing was held in December of 2013, after which the Administrative Law Judge denied the
grievance upon a finding that the approximately two hours of downtime between transporting the
students to and from the vocational center was not considered hours worked. Petitioner thereafter
appealed this decision to the circuit court. On appeal to the circuit court, petitioner argued that
West Virginia Code § 18A-4-8(q) required that his down time on the vocational school’s
premises must be considered hours worked. Ultimately, the circuit court affirmed the Grievance
Board’s decision. It is from that order that petitioner appeals.

       We have previously established the following standard of review:

               “Grievance rulings involve a combination of both deferential and plenary
       review. Since a reviewing court is obligated to give deference to factual findings
       rendered by an administrative law judge, a circuit court is not permitted to
       substitute its judgment for that of the hearing examiner with regard to factual
       determinations. Credibility determinations made by an administrative law judge
       are similarly entitled to deference. Plenary review is conducted as to the
       conclusions of law and application of law to the facts, which are reviewed de
       novo.” Syllabus Point 1, Cahill v. Mercer County Bd. of Educ., 208 W.Va. 177,
       539 S.E.2d 437 (2000).

Syl. Pt. 1, Darby v. Kanawha County Bd. of Educ., 227 W.Va. 525, 711 S.E.2d 595 (2011). Upon
our review, the Court finds no error in the circuit court’s decision below. Specifically,
petitioner’s argument on appeal mirrors that raised before the circuit court; namely that, pursuant
to West Virginia Code § 18A-4-8(q), his time spent between transporting students to and from
the vocational school must be considered hours worked.

        Upon our review and consideration of the circuit court’s order, the parties’ arguments,
and the record submitted on appeal, we find no error or abuse of discretion by the circuit court.
Our review of the record supports the circuit court’s decision to affirm the administrative law
judge’s ruling based upon the specific findings and petitioner’s arguments on appeal, which were
also argued below. Indeed, the circuit court’s order includes well-reasoned findings and
conclusions as to the assignments of error raised on appeal. Given our conclusion that the circuit
court’s order and the record before us reflect no error, we hereby adopt and incorporate the
circuit court’s findings and conclusions as they relate to petitioner’s assignments of error raised
herein and direct the Clerk to attach a copy of the circuit court’s February 9, 2015, “Final Order”
to this memorandum decision.



                                                    2 
        
       For the foregoing reasons, we affirm.


                                                    Affirmed.

ISSUED: October 20, 2015

CONCURRED IN BY:

Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISQUALIFIED:
 
Chief Justice Margaret L. Workman
 
        




                                               3